Name: Council Regulation (EEC) No 3685/81 of 15 December 1981 amending for the fourth time Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: consumption;  beverages and sugar;  marketing;  foodstuff
 Date Published: nan

 24 . 12 . 81 Official Journal of the European Communities No L 369/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3685/81 of 15 December 1981 amending for the fourth time Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts THE COUNCIL OF THE EUROPEAN COMMUNITIES, tion of these Community provisions and to allow time for more thorough study of the question of the indica ­ tion of the actual alcoholic strength by volume, the date laid down for the Council Decision should be carried forward two years ; Whereas experience has shown that the expression 'wine from different countries of the European Community' as a designation for table wines resulting from a coupage of products from various Member States and the expression 'EEC' for the designation of table wines which have not been made in the Member State where the grapes used have been harvested is neither easily understood nor appreciated by consumers , in particular in certain Member States ; whereas provision should therefore be made for more explicit indications for the designation of these wines ; whereas in order to avoid misleading the consumer on the origin of these wines, provision should be made that these indications, together with the term ' table wine' should be translated where necessary and some indications concerning the bottling should be made for these wines with the aid of a code ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 3577/81 (2 ), and in particular Article 54 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 355/79 (3 ), as last amended by Regulation (EEC) No 1016/81 (4), laid down general rules for the description and presenta ­ tion of wines and grape musts ; Whereas, at present, indication of the actual alcoholic strength by volume is optional and has been regulated only for a transitional period, by Regulation (EEC) No 355/79 ; whereas , provision is made in Articles 3 (3), 13 (3) and 30 (4) of that Regulation that the Council should decide not later than 31 August 1981 on the common arrangements regarding the indication of the alcoholic strength by volume of wine to apply after that date ; whereas , moreover, Article 6 (3) of Council Directive 79/ 112/EEC of 18 December 1979 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (5 ) provides that the Council should , before expirv of a period of four years following notification of the Direc ­ tive , possibly determine the rules for indicating alco ­ holic strength ; whereas , in order to coordinate applica ­ Whereas in order to respect multi-lingualism in the Community and to ensure full information readily understood by consumers, Member States should be authorized to allow certain indications on labels of wine and grape musts, made in one official language of the Community, to be repeated in another language , provided that use of this language is tradi ­ tional and customary in the Member State concerned or in part of its territory ; Whereas the withdrawal, planned for 31 August 1981 , of the possibility to state that a quality wine psr has been bottled in the production area could well weaken the competitive position of some bottlers ; whereas in order to facilitate the transition to the situation resulting from the withdrawal of this possibility, the date referred to in Article 12 (2) (r) of Regulation (EEC) No 355/79 should be carried forward five years ; (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2 ) OJ No L 359, 15 . 12. 1981 , p . 1 . ( 3 ) OJ No L 54, 5 . 3 . 1979 , p . 99 . (&lt;) OJ No L 103, 15 . 4 . 1981 , p 7 . ( 5 ) OJ No L 33 , 8 . 2 . 1979 , p . 1 . No L 369/2 24. 12. 81Official Journal of the European Communities Whereas the transitional period referred to in the second subparagraph of Article 1 6 (4) of Council Regu ­ lation (EEC) No 338 /79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions ( J ), as last amended by Regulation (EEC) No 3578 /81 (2 ), during which the names of certain specified regions to describe table wines may be used has been extended by five years ; whereas the second subparagraph of Article 4 (3 ) of Regulation (EEC) No 355/79 should be amended accordingly ; Whereas the expiry of the transitional period referred to in point (b) of the second subparagraph of Article 14 (3) of Regulation (EEC) No 355/79 would cause difficulties for the marketing of wines in certain speci ­ fied regions ; whereas in order to take these difficulties into account and to facilitate the transition to more restrictive conditions concerning the designation of quality wines psr, the date referred to in the previous provision should be carried forward four years , HAS ADOPTED THIS REGULATION : Article 1 the words blend of wines from different countries of the European Community".' 2 . Article 2 (2) (e) shall be replaced by the following : '(e) where the table wine is not consigned to another Member State or exported and if the conditions laid down in paragraph 1 (d) ( ii ) and (iii ) are not fulfilled, the Member State in whose territory the grapes were harvested and turned into wine .' 3 . In the second subparagraph of Article 3 (3), in the second subparagraph of Article 13 (3) and in the first subparagraph of Article 30 (4), the date '31 August 1981 ' shall be replaced by '31 August 1983 '. 4 . Article 3 (4) shall be replaced by the following : '4 . In the case of the table wines referred to in Article 2 ( 1 ) (d) ( ii ) and (iii ), the information concerning the head office of the bottler or the consignor and, where appropriate, information concerning the place of bottling or consignment shall be given in the form of a code . Without prejudice to the first paragraph , in the case of table wines bottled or put into containers on their territory, Member States may permit the information referred to in Article 2 ( 1 ) (c) to be given in the form of a code.' 5 . Article 3 (6) shall be replaced by the following : ' 6 . Subject to the provisions of the following subparagraphs , the information specified in Article 2 shall be given in one or more of the offi ­ cial languages of the Community. For table wines in circulation on their territory, Member States may permit this information to be given also in a language other than an official language of the Community, provided that the use of this language is traditional and customary in the Member State concerned or in part of its territory . An official language of the Member State of origin shall be used :  for the name of a geographical unit which is smaller than the Member State , as referred to in Article 2 (3) (a),  for the information in respect of bottling, as referred to in Article 2 (3) (f), and Regulation (EEC) No 355 /79 is hereby amended as follows : 1 . Article 2 ( 1 ) (d) shall be ' replaced by the following : '(d) in the case of : (i ) consignment to another Member State or export : the Member State in whose terri ­ tory the grapes were harvested and turned into wine , provided that both these opera ­ tions took place in the same Member State ; (ii) table wine which was made in a Member State other than that in which the grapes were harvested : the words "wine made in . . . from grapes harvested in . . ." completed by the indication of the respec ­ tive Member States ; ( iii ) table wine :  resulting from a mixture of grapes or from coupage of products originating in more than one Member State , or  resulting from coupage of a table wine referred to in the first indent, with a table wine referred to in ( ii ) : (!) OJ No L 54, 5 . 3 . 1979 , p . 48 . ( 2 ) OJ No L 359 , 15 . 12 . 1981 , p . 6 .  for the name of the vineyard or group of vineyards referred to in Article 2 (3) (g). 24. 12 . 81 No L 369/3Official Journal of the European Communities However, the information referred to in the second subparagraph may :  also be given in another official language of the Community or, under the conditions referred to in the first subparagraph, in a language other than an official language, or 7. Article 9 ( 1 ) (c ) shall be replaced by the following : '(c) in the case of : ( i ) consignment to another Member State or export : the Member State in whose terri ­ tory the grapes were harvested and turned into wine, provided that both these opera ­ tions took place in the same Member State ; (ii) table wine which was made in a Member State other than that in which the grapes were harvested : the words "wine made in . . . from grapes harvested in . . ." completed by the indication of the respec ­ tive Member States ; (iii) table wine :  resulting from a mixture of grapes or from coupage of products originating in more than one Member State , or  be given solely in another official language of the Community, where the latter is equated with the official language in that part of the territory of the Member State of origin in which the geographical unit referred to is situ ­ ated, where these practices are traditional and customary in the Member State concerned . It may be decided that the information as to :  the type of product or a particular colour, as referred to in Article 2 (2) (h),  the method of production of the table wine, as referred to in Article 2 (3 ) (d), and  the natural or technical conditions governing the production or the ageing of the table wine, as referred to in Article 2 ( 3 ) (h ), shall be provided solely in one official language of the Member State of origin . Save for derogations authorized by the Member States to take account of commercial practices on their territory, indication of the words "wine made in . . . from grapes harvested in . . ." or "blend of wines from different countries of the European Community" referred to in Article 2 ( 1 ) (d) ( ii ) and (iii ) and indication of the words " table wine" referred to in Article 2 ( 1 ) (a ) when they accom ­ pany one of the abovementioned expressions shall be repeated , on a supplementary label if neces ­ sary, in an official language of the Member State in which the wine is offered to the consumer, if this indication appears on the label in another official language of the Community ; it may also be repeated in a language other than an official language, permitted by that Member State under the conditions referred to in the first subpara ­ graph . For the description of table wines intended for export, provision may be made under the imple ­ menting rules for other languages to be used .' 6 . In the second subparagraph of Article 4 (3 ) and in point (b) of the second subparagraph of Article 14 (3), the date '31 August 1982' shall be replaced by ' 31 August 1986'.  resulting from coupage of a table wine referred to in the first indent, with a table wine referred to in (ii ) : the words "blend of wines from different countries of the European Community" ; (d) in the case of the table wines referred to in the third indent of point 11 of Annex II to Regulation (EEC) No 337/79 , the word " retsina".' 8 . In Article 12 (2) (r) the date '31 August 1981 ' shall be replaced by ' 31 August 1986'. 9 . Article 13 (6) shall be replaced by the following : '6 . Subject to the provisions of the following subparagraphs , the information referred to in Article 12 shall be given in one or more of the official languages of the Community . For the quality wines psr in circulation on their territory, Member States may permit this information to be given also in a language other than an official language of the Community, provided that use of this language is traditional and customary in the Member State concerned or in part of its territory . Indication of one of the specific traditional expres ­ sions referred to in Article 16 (2) (a), (b), (c) or (d) of Regulation (EEC) No 338 /79 may only be given in the official language of the Member State of origin . No L 369/4 Official Journal of the European Communities 24. 12. 81 10 . Article 23 (4) shall be replaced by the following : '4 . In the description of products other than table wine and quality wines psr on the labelling, the information specified in Article 22 shall be given in one or more of the official languages of the Community. For such products put into circulation on their territory, Member States may permit this informa ­ tion to be given also in a language other than an official language of the Community provided that the use of this language is traditional and customary in the Member State concerned or in part of its territory . For the description of products other than table wines and quality wines psr intended for export, provision may be made under the implementing rules for other languages to be used .' 11 . The first subparagraph of Article 30 (7) shall be replaced by the following : ' 7 . In the description of imported products on the labelling, the information specified in Articles 27, 28 and 29 shall be given in one or more of the official languages of the Community. For imported products put into circulation on their territory, Member States may permit this informa ­ tion to be given also in a language other than an official language of the Community provided that use of this language is traditional and customary in the Member State concerned or in part of its territory .' An official language of the Member State of origin shall be used for :  the name of the specified region in which the quality wine psr concerned originates ,  the name of a geographical unit which is smaller than the specified region as referred to in Article 12 (2) ( 1 ),  the name of the vineyard or group of vineyards as referred to in Article 12 (2) (m), and  information in respect of bottling as referred to in Article 12 (2) (q). However, the information specified in the third subparagraph may :  also be given in another official language of the Community or, under the conditions referred to in the first subparagraph , in a language other than an official language , or  be given solely in another official language of the Community where the latter is equated with the official language in that part of the territory of the Member State of origin in which the specific region referred to is situ ­ ated, where such practices are traditional and customary in the' Member State concerned . It may be decided that the information as to :  the method of production , the type of product or a particular colour as referred to in Article 12 (2) (k), and  the natural or technical conditions governing the production or the ageing of the quality wine psr, as referred to in Article 12 (2) ( t), shall be provided solely in one official language of the Member State of origin . For the description of quality wines psr intended for export, the implementing procedure may allow other languages to be used .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 (3) and (8 ) shall apply with effect from 1 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President P. WALKER